IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                              NOS. PD-0458-10 & PD-0459-10




                               LYNN TAYLOR, Appellant

                                             v.

                                 THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                    FROM THE SEVENTH COURT OF APPEALS
                              POTTER COUNTY

                Per curiam.

                                      OPINION


       Appellant was convicted of possession of cocaine and unlawful possession of a

firearm and was sentenced to confinement for twenty-five years and twelve years,

respectively.    The Court of Appeals affirmed the conviction. Taylor v. State, (Tex. App.

— Amarillo, Nos. 07-08-00205-CR & 07-08-00206-CR, delivered March 22, 2010).

Appellant’s petition for discretionary review was dismissed as untimely filed on August
                                                                              Taylor - 2

25, 2010. Appellant has filed a motion for rehearing requesting reinstatement of his

petition so that it will be considered by this Court. Appellant’s motion for rehearing is

granted. His petition filed on August 23, 2010, is reinstated as of October 13, 2010 and

will be considered in accord with Tex.R.App.P. 68.




Delivered October 13, 2010
Do not publish